Name: Commission Regulation (EEC) No 1821/92 of 3 July 1992 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/4 Official Journal of the European Communities 4. 7. 92 COMMISSION REGULATION (EEC) No 1821/92 of 3 July 1992 fixing the premiums to be added to the import levies on cereals, flour and malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 15(6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Whereas the scale of premiums to be added to the import levies fixed in advance for cereals must include a premium for the current month and a premium for each of the three following months ; whereas the amount of each premium must be the same throughout the Commu ­ nity ; Whereas Regulation (EEC) No 2745/75 of the Council (*) laid down rules for the advance fixing of levies on cereals ; Whereas, under the terms of that Regulation, where the cif price for a cereal determined on the day on which the scale of premiums is fixed is higher than the cif forward delivery price for that cereal, the scale of the premium should, as a general rule, be equal to the difference between these two prices ; whereas the cif price is that determined in accordance with Article 13 of Regulation (EEC) No 2727/75 on the day on which the scale of premiums is fixed ; whereas the cif forward delivery price is also determined in accordance with Article 13 of Regu ­ lation (EEC) No 2727/75 but on the basis of offers at North Sea ports ; whereas this price must be the cif price for shipment during the month in which the import licence is issued in the case of imports to be effected during that month ; whereas, in the case of imports to be effected during the month following the month in which the import licence is issued, this price must be the cif price for shipment during that month ; whereas, in the case of imports to be effected during the last two months for which the import licence is valid, this price must be the cif price for shipment during the month preceding the month in which importation is expected to take place ; Whereas this price must be the cif price for shipment during the month preceding the month in which impor ­ tation is expected to take place in the case of imports to be effected during the last two months for which the import licence is valid ; Whereas the premium shall be ECU 0 if the cif price determined on the day on which the premiums are fixed is equal to the cif forward delivery price or exceeds that price by not more than ECU 0,151 per tonne ; Whereas the premium may, however, be fixed at a higher level in exceptional circumstances and within certain specific limits ; Whereas Article 3 of CN code Regulation (EEC) No 1579/74 of the Commission of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and rice and for the advance fixing of this levy for these products and for compound feeding ­ stuffs manufactured from cereals (6), as last amended by Regulation (EEC) No 1740/78 Q, provides for the addi ­ tion of a premium to the levy fixed in advance for products falling within CN code 1107 ; whereas this premium is, per 100 kilograms of processed product, equal to the premium applicable on the day of applica ­ tion for an import licence to the quantity of basic product taken as a basis for the calculation of the variable compo ­ nent of the levy ; Whereas, pursuant to Regulation (EEC) No 971 /73 of the Commission of 9 April 1973 on the advance fixing of the levy on wheat and meslin flour (8), a premium is added to the levy fixed in advance for the products falling within CN code 1 101 00 00 referred to in Article 1 (c) of Regula ­ tion (EEC) No 2727/75 ; whereas this premium is, per tonne of processed product, equal to the premium appli ­ cable on the date of application for an import licence for the basic product, account being taken of the quantity of the basic cereal required for the production of one tonne of flour ; Whereas, in accordance with Article 18(1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture ; (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . M OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . (4 OJ No L 281 , 1 . 11 . 1975, p. 76. (6) OJ No L 168 , 25. 6. 1974, p. 7. 0 OJ No L 202, 26. 7. 1978, p. 8 . (8) OJ No L 95, 11 . 4 . 1973, p. 10 . No L 185/54. 7. 92 Official Journal of the European Communities whereas the amount of the premiums should be altered only if application of the abovementioned provisions entails a change of more than 0,151 ECU, Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last indent of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu v rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 2 July 1992 ; Whereas it follows from applying all these provisions that the premiums should be as set out in the Annex hereto ; HAS ADOPTED THIS REGULATION : Article 1 The premiums referred to in Article 15 of Regulation (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 185/6 Official Journal of the European Communities 4. 7. 92 ANNEX to the Commission Regulation of 3 July 1992 fixing the premiums to be added to the import levies on cereals, flour and malt A. Cereals and flour (ECU/tonne) CN code Current 7 1st period 8 2nd period 9 3rd period 10 0709 90 60 0 0 0 0,55 0712 90 19 0 0 0 0,55 1001 10 10 0 0 0 0 1001 10 90 0 0 0 0 1001 90 91 0 0,23 0,23 0 1001 90 99 0 0,23 0,23 0 1002 00 00 0 0 0 0 1003 00 10 0 0 0 0 1003 00 90 0 0 0 0 1004 00 10 0 0 0 0 1004 00 90 0 0 0 0 1005 10 90 0 0 0 0,55 1005 90 00 0 0 0 0,55 1007 00 90 0 0 0 0 1008 10 00 0 0 0 0 1008 20 00 0 0 0 0 1008 30 00 0 0 0 0 1008 90 90 0 0 0 0 1101 00 00 0 0,32 0,32 0 B. Malt (ECU/tonne) CN code Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 1107 10 11 0 0,41 0,41 0 0 1107 10 19 0 0,31 0,31 0 0 1107 10 91 0 0 0 0 0 1107 10 99 0 0 0 0 0 1107 20 00 0 0 0 0 0